DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 2-4 and 10 are objected to because of the following informalities:  
“is configured having” in claim 2, line 1 should be amended to recite --is configured to have--
“is gripped” in claim 3, line 1 should be amended to recite --is configured to be gripped--
“are clasped together” in claim 4, line 2 should be amended to recite --are configured to be clasped together--
“to unravelling” in claim 10, line 12 should be amended to recite --to unravel--
“of user” in claim 10, line 13 should be amended to recite --of the user--
“latching buckle” in claim 10, line 14 should be amended to recite --latching the buckle--
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 9, the claim recites the limitation “said stretch cord” in line 1. There is insufficient antecedent basis for this limitation in the claim. For purposes of compact prosecution and examination, claim 9 is interpreted to be dependent on claim 6.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claim 4 is rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  
Regarding claim 4, the claim positively recites the person’s thighs in line 1. Language such as “configured” or “adapted” is required to avoid claiming a human organism.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang US 6,083,183 in view of Smith 480,523.
Regarding claim 1, Yang discloses a leg restraint system to hold a person’s thighs together while seated with bent legs (fig. 2), said system comprising: a strap 12/11/10/11’/12’ having a first strap end 12 and a second strap end 12’ (fig. 1 and col. 1, line 51-col. 2, line 4); a buckle 16/17’, said buckle 16/17’ having a first latchable end 16 and a second latchable end 17’, wherein said first latchable end 16 is affixed to said first strap end 12 and said second latchable end 17’ affixed to said second strap end 12’ (fig. 1 and col. 2, lines 5-11); one or more keepers 13/13’ configured to gather said first strap end 12 and a second strap end 12’ (fig. 1 and col. 2, lines 4-8); a slide affixed to said second strap end 12’ to adjust a length of said strap 12’, said slide positioned between said second latchable end 17’ and said one or more keepers 13’ (fig. 1, there being a rectangular slide immediately adjacent fastener 17’ on second strap end 12’ to adjust the length of the strap, as known in the art).
Yang is silent on a bungee binder, said bungee binder configured to hold said strap in a stored position.
However, Smith teaches a strap A (fig. 2) comprising a bungee binder C, said bungee binder C configured to hold said strap A in a stored position (fig. 2 and lines 68-77, cord C is used to hold elastic strap A in place; it is also capable of holding the strap A in a stored position, depending on how the cord is wrapped around the strap A; finally, since strap A is elastic, cord C can be interpreted as a bungee binder).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have provided the strap of Yang with a bungee binder, said bungee binder configured to hold said strap in a stored position, as taught by Smith, to hold the strap in place or bind the strap for storage, depending on the needs of the user.
Regarding claim 2, Yang in view of Smith discloses the claimed invention as discussed above.
Yang further discloses said first strap end 12 being configured to have a strap handle 15 (fig. 1, the strap end 12 has a loop hole 15, which can function as a handle).
Regarding claim 3, Yang in view of Smith discloses the claimed invention as discussed above.
Yang further discloses said strap handle 15 being gripped to cinch said strap 12/11/10/11’/12’ therearound the person’s thighs (fig. 1, loop hole 15 is capable of being gripped to cinch the strap around the top of the person’s thighs, as in fig. 2A).
Regarding claim 4, Yang in view of Smith discloses the claimed invention as discussed above.
Yang further discloses said strap 12/11/10/11’/12’ being positioned around the person’s thighs and said first latchable end 16 and said second latchable end 17’ are clasped together to hold the person’s thighs together (fig. 3, the buckle 16/17’ is clasped together to hold the thighs in position as shown).
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang US 6,083,183 in view of Smith 480,523 further in view of Eastin US 1,642,105.
Regarding claim 5, Yang in view of Smith discloses the claimed invention as discussed above.
Yang in view of Smith is silent on said first strap end extending through said first latchable end and folded on itself and sewn to affix said first latchable end thereto said first strap end.
However, Eastin teaches a strap 1 (fig. 1 and p. 1, lines 1-2, belt) comprising a first strap end extending through a first latchable end 2 and folded on itself and sewn to affix said first latchable end 2 thereto said first strap end (fig. 1 and p. 1, lines 50-55, the end of strap 1 extends through clasp 2, folded over, and stitched).
.
Allowable Subject Matter
Claims 6-11 recite allowable subject matter.
Claims 6-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: Regarding independent claim 10, the prior art of record when applied alone or in combination neither anticipates nor renders obvious a method of holding a user's thighs together while seated with bent legs, said method comprising the steps of: determining whether an adjacent traveler AT is present next to the user; providing a leg restraint system with a strap having a first strap end and a second strap end, a buckle, said buckle having a first latchable end and a second latchable end, wherein said first latchable end is affixed to said first strap end and said second latchable end affixed to said second strap end, one or more keepers configured to gather said first strap end and a second strap end, a slide affixed to said second strap end to adjust a length of said strap, said slide positioned between said second latchable end and said one or more keepers, and a bungee binder having a ball and a stretch cord configured as a loop extending therefrom said ball, said bungee binder configured to hold said strap in a stored position; releasing said stretch cord from around said ball to unravelling said strap; wrapping said strap around the thighs of user; and latching buckle by inserting said first latchable end into said second latchable end. Peterson US 2,295,806 discloses a strap 17 for holding a user’s thighs together (fig. 2 and col. 1, lines 1-24); however, Peterson fails to disclose a method which .
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Nelson US 5,481,764
Boyer et al. US 5,713,548
Price US 6,202,236 B1
Shickle US 7,832,807 B2
Hyacinth US 2012/0004079 A1
Murthal US 2019/0060101 A1
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE J LEE whose telephone number is (571)270-7303. The examiner can normally be reached 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE J LEE/            Examiner, Art Unit 3786